NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                2008-1257, 2009-1317
                            (Reexamination No. 90/007,327)




                   IN RE SAMI CHEMICALS AND EXTRACTS, LTD.




       Richard J. Berman, Arent Fox LLP, of Washington, DC, argued for appellant.
With him on the brief were Janine A. Carlan and Amy E.L. Schoenhard.

        Frances M. Lynch, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With her on the brief were Raymond T. Chen,
Solicitor, and Thomas W. Krause, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                              2008-1257, 2009-1317
                          (Reexamination No. 90/007, 327)




                 IN RE SAMI CHEMICALS AND EXTRACTS, LTD.




                                  Judgment


ON APPEAL from the        United States Patent and Trademark Office
                          Board of Patent Appeals and Interferences.

in CASE NO(S).            90/007,327

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LOURIE, and GAJARSA, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED February 19, 2010                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk